20-cr-00517-VB Document 36 Elled 01/15/21 Page I of 1
r-00517-VB Document 35-1 Filed 01/13/21 Page1 oft

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- yoo RITE TEs ST eee

20-CR-517:(VB):

Defendant(s). | : : Poe if
Defendant KAREEM GRANT hereby voluntarily consents to participate in the following
proceeding via videoconferencing or teleconferencing:

KAREEM GRANT,

 

 

 

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Xs Conference Before a Judicial Officer

Grama Arpackod  QVaresauie Casiaad

 

Defendant’s Signature (by OP veraux Cannick) Defendant’s Counsel’s Signature
KAREEM GRANT DEVERAUX CANNICK |

 

Print Defendant's Name Print Counsel’s Name

This proceeding was conducted by reliable video or esl confefencirg technology.

ect

Date U.S. District A

 

 
